Case: 22-10567        Document: 00516593441             Page: 1      Date Filed: 12/30/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                     ____________
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 22-10567
                                    Summary Calendar                                 FILED
                                    ____________                             December 29, 2022
                                                                                Lyle W. Cayce
   United States of America,                                                         Clerk

                                                                     Plaintiff—Appellee,

                                            versus

   Bruce Brick,

                                              Defendant—Appellant.
                     ______________________________

                     Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:18-CR-103-1
                     ______________________________

   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam: *
         The Federal Public Defender appointed to represent Bruce Brick has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Brick has not filed a response. We have reviewed counsel’s
   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
          _____________________
         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10567    Document: 00516593441         Page: 2   Date Filed: 12/30/2022




                                 No. 22-10567


   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                      2